         Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 1 of 48



                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

MILLERCOORS, LLC,                                 )
                                                  )
                Plaintiff,                        )
v.                                                )   Case No. 19-cv-218-WMC
                                                  )
ANHEUSER-BUSCH COMPANIES, LLC,                    )
                                                  )
                Defendant.                        )


     ANHEUSER-BUSCH COMPANIES, LLC’S PROPOSED FINDINGS OF FACT
          IN SUPPORT OF ITS MOTION FOR SUMMARY JUDGMENT


          Anheuser-Busch Companies, LLC (“AB”) submits the following Proposed Findings of

Fact in support of its Motion for Summary Judgment.

I.        The Parties’ Beers and Ingredients

          A.    AB’s Bud Light Beer

          1.    Bud Light is not brewed with corn syrup. ECF 164-24, D. Taylor Dec., ¶¶ 11, 35.

          2.    Bud Light is brewed with rice. ECF 164-24, ¶ 13.

          3.    Bud Light does not contain corn syrup. ECF 164-24, ¶¶ 11, 35.

          4.    Corn syrup is not an ingredient in Bud Light. ECF 164-24, ¶ 11.

          5.    Brewing with rice is more time consuming than brewing with corn syrup because

corn syrup skips multiple steps in the brewing process. ECF 164-24, ¶¶ 34–44.

          6.    It is more costly to brew beer with rice than with corn syrup. ECF 164-24, ¶¶ 35,

61(a);
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 2 of 48



      7.       AB uses corn syrup as part of the brewing process for its value brands Natural Light

and Busch Light. ECF 116, Goeler Depo., 142:4–11.

      B.       Corn Syrup is an Ingredient in Miller Lite and Coors Light

      8.       Miller Lite is brewed with corn syrup. ECF 158, Manuele Depo., 58:24–59:19.

      9.

      10.

      11.      Corn syrup is an ingredient in Miller Lite. ECF 158,

53:12–54:11;                                                                        .

      12.      Coors Light is brewed with corn syrup. ECF 158,               ; 58:24–59:19.

      13.

      14.                                                                .

      15.



      16.

      17.




                                       .

      18.




                                                2
        Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 3 of 48



         19.   Prior to and including the date of Super Bowl LIII (Feb. 3, 2019), MillerCoors’s

website identified corn syrup as an “ingredient” in Miller Lite beer. ECF 40-1; ECF 40-3; ECF

40-4.

         20.   Prior to and including Super Bowl LIII (Feb. 3, 2019), MillerCoors’s website

identified corn syrup as an “ingredient” in Coors Light beer. ECF 40-2; ECF 40-3; ECF 40-5.

         21.   Corn syrup has been listed as an “ingredient” in Miller Lite and Coors Light since

2014.                       ; ECF 40-1; ECF 40-2.

         22.

                                                                                          .

         23.




         24.   When MillerCoors stated on its website that corn syrup was an “ingredient” in

Miller Lite, MillerCoors intended to communicate to consumers “what [its] products contain” and

“what’s in them.” ECF 160, 140:13–20.

         25.   Prior to and including Super Bowl LIII (Feb. 3, 2019), MillerCoors did not include

any disclaimers or other clarifications on its ingredients list informing consumers that corn syrup

was merely a brewing adjunct, fermentation aid, or otherwise stating that there was no corn syrup

in the final Miller Lite product. ECF 40-1; ECF 40-3; ECF 40-4.

         26.   Prior to and including Super Bowl LIII, MillerCoors did not include any disclaimers

or other clarifications on its ingredients list informing consumers that corn syrup was merely a




                                                3
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 4 of 48



brewing adjunct, fermentation aid, or otherwise stating that there was no corn syrup in the final

Coors Light product. ECF 40-2; ECF 40-3; ECF 40-5.

II.    AB’s Transparency Campaign

       A.     Consumers Desire Transparency in Ingredients

       27.




       28.    In recent years, AB began to observe a trend that consumers were very interested

in knowing the ingredients that go into products and in ingredient transparency and openness. ECF

116, 64:20–65:13; ECF 31.

       29.



       30.    Because the beer industry does not require ingredient disclosure, many consumers

were unaware of ingredients. ECF 116, 68:7–16.

       31.    In deciding to prominently list ingredients in Bud Light advertisements and

packaging, AB aimed to start a conversation about beer ingredients that would promote consumer

education and help get consumers to search for and look into beer ingredients. ECF 116, 68:7–16,

89:22–24, 90:18–20.

       32.    Advertising that Bud Light is made with high-quality, natural, agricultural

ingredients was a way to inform consumers that Bud Light was not a low-quality beer. ECF 116,

66:21–24; 67:6–12.




                                               4
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 5 of 48



       B.      AB’s Advertising Responded to MillerCoors’s Advertising of Corn Syrup
               Attributes

       33.     At all relevant times, Miller Lite has advertised that it has “more taste” and fewer

carbohydrates and fewer calories than Bud Light does. ECF 116, 50:9–10.

       34.     Coors Light advertises that it is cold and “refreshing.” ECF 116, 50:10–11.

       35.




       36.

       37.



                   .

       38.



       39.



       40.     Bud Light’s point of difference is that it is brewed with different ingredients. ECF

116, 50:11–12.

       41.     The goal of AB’s transparency campaign was to allow consumers to make a choice

on those three light beers based on an ingredient conversation. ECF 116, 50:13–16.

       42.     AB avoided disparaging corn syrup in the transparency campaign. ECF 141-4

(Nov. 30, 2018, email from Goeler to members of the Bud Light team saying that the best quote

to come out of a meeting with its advertising agencies was, “This is not about Corn Syrup being

bad, that’s for the consumer to decide. This is about transparency.”).



                                                5
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 6 of 48



       43.    AB’s Bud Light ads at issue in this lawsuit do not reference “high fructose corn

syrup” or “HFCS.” ECF 116, 90:6–7;

       44.    The different forms of advertising within the transparency campaign had different

roles and different functions. ECF 116, 97:6–9; 98:13.

       45.    Although the overarching creative direction was transparency and ingredients, the

individual advertisements and packaging at issue do not communicate the same message. ECF

116, 98:2–3; compare, e.g., ECF 14-20 (billboards and print advertisement); ECF 40-31 through

40-37 (transcripts of Bud Light commercials); ECF 60, ¶¶ 4–23 (packaging).

       C.     Bud Light’s Television Commercials at Issue

              i.        Special Delivery

       46.    Special Delivery, which first aired during Super Bowl LIII, takes place in a mythical

medieval Bud Light Kingdom where Bud Light is brewed. ECF 40-32.

       47.    Special Delivery opens with the Bud Light King stating, “And that’s how you brew

it.” ECF 40-32, p. 4.

       48.    In Special Delivery, the Bud Light King states, “We don’t brew Bud Light with

corn syrup.” ECF 40-32, p. 4.

       49.    In Special Delivery, a member of the King’s court says, “Miller Lite uses corn

syrup.” ECF 40-32, p. 4.

       50.    Special Delivery cites to the millercoors.com website. Harrison Dec., Ex. 4, p. 10.

       51.    In Special Delivery, the King says, “Oh brewers of Miller Lite, we received your

corn syrup by mistake.” ECF 40-32, p. 4.

       52.    In Special Delivery, a member of the Miller Lite kingdom says, “That’s not our

corn syrup. We received our shipment this morning.” ECF 40-32, p. 4.




                                                6
        Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 7 of 48



         53.   The member goes on to say, “Try the Coors Light castle. They also use corn syrup.”

ECF 40-32, p. 4.

         54.   In Special Delivery, the King says, “Oh brewers of Coors Light, is this corn syrup

yours?” ECF 40-32, p. 4.

         55.   In Special Delivery, a member of the Coors Light kingdom says, “Looks like the

corn syrup has come home to be brewed. To be clear, we brew Coors Light with corn syrup.”

ECF 40-32, pp. 4–5.

         56.   The closing scene of Special Delivery includes a voice over which says, “Bud Light,

brewed with no corn syrup.” ECF 40-32, p. 5.

         57.   Special Delivery does not reference “high fructose corn syrup” or “HFCS.” ECF

40-32.

         58.   MillerCoors publicly described the Special Delivery advertisement as “going to

great lengths to explain that Miller Lite is brewed with ‘corn syrup,’ while Bud Light is not.” ECF

40-8.

               ii.    Mountain Folk

         59.   In Mountain Folk, which first aired after Super Bowl LIII, Mountain Man 1 says,

“Coors Light is made with barley, water, hop extract, and corn syrup.” ECF 40-36, p. 4.

         60.   In Mountain Folk, Mountain Man 2 says, “Miller Lite is made with barley, water,

hops, hop extract, and corn syrup.” ECF 40-36, p. 4.

         61.   Mountain Folk cites to the millercoors.com website. Harrison Dec., Ex. 4, p. 2.

         62.   In Mountain Folk, Mountain Man 3 says, “Bud Light is made with barley, rice,

water, hops, and no corn syrup.” ECF 40-36, p. 4.




                                                7
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 8 of 48



       63.     Mountain Folk does not reference “high fructose corn syrup” or “HFCS.” ECF 40-

36.

               iii.   Other Commercials

       64.




       65.     No commercial makes reference to “high fructose corn syrup.”           ECF 40-33

(Medieval Barbers), 40-34 (Trojan Horse), 40-35 (Cave Explorers), 40-37 (Thespians), 40-38 (No

Miller Lite Ingredients Label).

       66.     No commercial says that corn syrup is contained in the final product of Miller Lite

or Coors Light. ECF 40-33 (Medieval Barbers), 40-34 (Trojan Horse), 40-35 (Cave Explorers),

40-37 (Thespians), 40-38 (No Miller Lite Ingredients Label).

       D.      Bud Light Secondary Packaging

       67.     Bud Light’s secondary packaging was designed to highlight what AB views as the

quality of what is in Bud Light. ECF 116, 97:21–22.

       68.



       69.     Bud Light’s secondary packaging accurately lists Bud Light’s four ingredients used

in brewing Bud Light beer: hops, barley, water, and rice.                             ECF 14-19;

ECF 164-24, ¶ 7.

       70.




                                                8
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 9 of 48



       71.    Bud Light (including its Bud Light Lime and Orange formulations) competes with

many beers and beverages other than Miller Lite and Coors Light;



                                                           ; ECF 116, 170:25–173:1.

       72.




       73.



       74.    The Bud Light packaging does not make any claims about high-fructose corn syrup.

ECF 14-19; ECF 60, ¶¶ 4–23.

       75.    AB did not consider its Bud Light secondary packaging to be a part of or directly

related to the television advertisements, such as Special Delivery. ECF 116, 97:3–22.

       76.    The Bud Light secondary packaging does not refer to the Bud Light King or the

Bud Light Knight, or the medieval kingdom depicted in the accused television advertisements.

ECF 14-19.

       E.     Bud Light Point of Sale/Billboards

       77.

                                                       .

       78.

                                  .




                                               9
       Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 10 of 48



        79.




        80.



        81.     No Bud Light billboard makes reference to “high fructose corn syrup” or “HFCS.”

ECF 86, ¶ 81.

        82.



        83.     No Bud Light billboard makes reference to corn syrup being “in” Miller Lite or

Coors Light. ECF 86, ¶ 81.

III.    Corn Syrup is in the Final Products of Miller Lite and Coors Light

        A.      MillerCoors Claims Corn Syrup Fully Ferments and Therefore is Not in the
                Final Beer Product of Miller Lite and Coors Light

        84.     Since the night of Super Bowl LIII, MillerCoors repeatedly has stated publicly that

no corn syrup is in the Miller Lite or Coors Light finished products. See, e.g., ECF 86, ¶ 11; ECF

40-8; ECF 40-28; Harrison Dec., Ex. 6.

        85.     When MillerCoors publicly stated that there is no corn syrup in either Miller Lite

or Coors Light, it was telling consumers that the corn syrup sugars are fully fermented in the

brewing process. ECF 160, 98:12–17.

        86.     When MillerCoors publicly stated that no corn syrup is present in either Miller Lite

or Coors Light, it was communicating that there are no corn syrup sugars left in the beer. ECF

160, 84:7–14; 81:8–16; 111:10–15.




                                                 10
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 11 of 48



         87.




         88.   On October 17, 2019, Adam Collins, MillerCoors’s Vice President of

Communication, publicly issued the following statement on behalf of MillerCoors: “Corn syrup is

a brewing adjunct, serving the same basic function to feed yeast as rice does in Bud Light. … It

is consumed during the brewing process and corn syrup is not in the final beer.” Harrison Dec.,

Ex. 7.

         89.   Part of MillerCoors’s corporate response to the Bud Light Super Bowl ads was to

say that corn syrup is fully fermented in the brewing process and that there are no corn syrup sugars

in the Miller Lite or Coors Light finished product. ECF 160, 184:10–14.

         90.




         91.



         92.




                                                 11
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 12 of 48



       B.


       93.



       94.     On February 4, 2019, Mr. Frost posted an article on “Behind the Beer” blog stating,

“… dextrose is widely used across the beer industry by brewers large and small in large part

because it cleanly and efficiently converts to alcohol during fermentation and has a neutral taste.

In short, during the fermentation process, yeast eats these simple sugars and converts them to

alcohol and carbon dioxide. … both Miller Lite and Coors Light use corn-derived sugars during

fermentation, which aids in making them light-bodied, easy-drinking beers with reduced calories

and carbohydrates. None of these sugars are in the final product.” ECF 40-28, p. 1.

       95.




       96.     Peter J. Coors is the Senior Director of Quality for MillerCoors, a Molson Coors

Director, and the son of Pete Coors. ECF 158, 12:19–21, 12:25–13:9.

       97.     Peter J. Coors is knowledgeable about the brewing process. ECF 158, 12:22–24;

see also




       98.




                                                12
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 13 of 48




       99.



       100.




       101.    On February 22, 2019, MillerCoors published an advertising article on its “Behind

the Beer” blog that stated: “(Corn-derived sugars like corn syrup … cleanly and efficiently convert

to alcohol during fermentation and have a neutral taste. They do not end up in the final product.).”

Harrison Dec., Ex. 8, p. 1.

       102.




       103.



       104.    Mr. DeCou is an experienced brewmaster who is knowledgeable about

MillerCoors’s beers. ECF 158, 11:17–12:2; see also




                                                13
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 14 of 48




 105.



 106.



 C.


 107.



 108.



 109.



 110.



 111.




 112.




                                 14
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 15 of 48



        i.

 113.




                                       .

 114.




 115.




 116.



 117.




 118.




                                 15
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 16 of 48



       119.




       120.



                                 .

       121.




       122.




       123.



                                                            .

       124.   Both Miller Lite and Coors Light have residual sugars in the final product



                  ECF 159, 35:10–13,          ,

                             .

       125.   MillerCoors’s own experts                 admit the sugars that are present in the

Miller Lite and Coors Light final products come from two sources—they come from the corn syrup




                                              16
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 17 of 48



and they come from the malted barley used in the brewing process. ECF 159, 90:18–21;



       126.




       127.




       128.



       129.



              ii.

       130.

                                    .

              iii.

       131.




                                             17
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 18 of 48



       132.   The non-sugars in corn syrup are not fermentable. ECF 159, 79:19–80:14;



       133.   The non-sugars in corn syrup make their way into the Miller Lite and Coors Light

final products. ECF 159, 79:19–80:14;                      .

       134.



       135.



       D.     AB Testing Confirms Corn Syrup is in the Final Products of Miller Lite and
              Coors Light

       136.   Because the component parts of corn syrup are in each of the final Miller Lite and

Coors Light products, the source of which is corn syrup, corn syrup exists in each of the final

Miller Lite and Coors Light products. ECF 164-25, ¶ 61.

       137.   It is possible to identify whether sugars from the corn syrup used by MillerCoors

to brew Miller Lite and Coors Light are present in the final beer products by conducting carbon

isotope testing. ECF 164-25, ¶ 52.

       138.   This isotope testing demonstrated that corn syrup sugars are in the final products of

Miller Lite and Coors Light. ECF 164-25, ¶ 56; Harrison Dec., Ex. 16.

IV.    MillerCoors Has Failed to Establish an Injury from AB’s Advertisements or
       Packaging

       139.




                                               18
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 19 of 48



       140.




       141.    MillerCoors’s Vice President of Communications, Adam Collins, published a tweet

after Super Bowl LIII that Bud Light sales were down and Miller Lite sales were up. ECF 160,

253:25–254:6, Harrison Dec., Ex. 17.

       142.    After Super Bowl LIII, Miller Lite was up in sales dollars and sales volume and

share gains among mainstream beers in every channel. ECF 160, 254:3–24.

       143.



       144.    MillerCoors publicly stated in a tweet on May 8, 2019 “[s]ales are up. And summer

is coming. See why Miller Lite is outpacing its segment and the beer industry as a whole.”

Harrison Dec., Ex. 18; ECF117, 223:6–17; ECF 160, 249:22–250:3.

       145.    MillerCoors’s May 8, 2019 tweet was an accurate statement of the situation for

Miller Lite at that time. ECF 160, 249:22–250:10.

       146.    Molson Coors’s president and CEO Mark Hunter publicly stated in a press release

dated July 31, 2019 that MillerCoors had a “solid start” for the first four months of the year.

                           Harrison Dec., Ex. 19, p. 2.

       147.    Mr. Hunter publicly stated in a press release dated July 31, 2019 that the months of

May and June 2019 were challenging due to unfavorable weather and weak industry demands.

Harrison Dec., Ex. 19, p. 2;

       148.




                                                19
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 20 of 48



       149.       In a March 8, 2019 “Behind the Beer” blog post, Miller Lite reported that it was on

a 17-quarter run of share gains in the American light lager segment and that it continues to gather

momentum heading into spring. ECF 40-16, p. 1;

       150.       The March 8, 2019 “Behind the Beer” blog post states that Miller Lite posted share

gains among mainstream beers, was up 1.2% in sales dollars, and was picking up share not only

in its segment but across the entire beer category. ECF 40-16;

       151.       Anup Shah, Vice President of the Miller Family of Brands, reported in the March 8,

2019 “Behind the Beer” blog post that AB’s advertisements were not effective in knocking Miller

Lite off its path. ECF 40-16, p. 2;

       152.       In a March 11, 2019 “Behind the Beer” blog post, MillerCoors reported that as of

that date, Coors Light and Miller Lite had each held their share trends. Harrison Dec., Ex. 20;

              .

       153.       In the March 11, 2019 “Behind the Beer” blog post, MillerCoors stated that Miller

Lite continues to pick up share in total beer and has gained a full share point in premium light

segment year to date. Harrison Dec., Ex. 20, p. 2;                        ; ECF 160, 253:11–19.

       154.       In the March 11, 2019 “Behind the Beer” blog post, MillerCoors stated that Coors

Light has held share in premium light beers. Harrison Dec., Ex. 20, p. 2;

ECF 160, 253:11–19.

       155.       In the March 11, 2019 “Behind the Beer” blog post, MillerCoors stated that Bud

Light’s sales plummeted post #corntroversy and that the brand share of Bud Light went down.

Harrison Dec., Ex. 20, p. 1; ECF 160, 253:1–19.




                                                  20
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 21 of 48



       156.   As of September 23, 2019, Coors Light and Miller Lite had seen share gains in the

wake of Bud Light’s Super Bowl commercials and other advertising by Bud Light about

ingredients. ECF 160, 143:10–144:1.

       157.   As of September 2019, Miller Lite was up 1.1 points share, Coors Light was up

0.3 points share, and Bud Light was down 1.2 points share. ECF 160, 144:2–10, 144:14–145:3.

       158.   A September 24, 2019 Beer Business Daily publication highlighted that Miller Lite

was up 1.1 points share, Coors Light was up 0.3 share, and Bud Light was down 1.2 since AB’s

Super Bowl commercial ran. ECF 160, 257:4–15.

       159.   The September 24, 2019 Beer Business Daily publication stated that Coors Light

has seen improvements since Bud Light’s Super Bowl commercials, with sales volume percent

moving from minus 3.4 percent in the latest 13 weeks to minus 3 percent in the last four weeks,

and only down 1.8 percent in the last week. ECF 160, 257:4–22.

       160.



       161.



       162.



       163.




       164.




                                              21
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 22 of 48



       165.

                                                        .

       166.



       167.   Any sales changes in Miller Lite, Coors Light and Bud Light since Super Bowl LIII

could be caused by factors other than AB’s advertisements. ECF 160, 259:2–7.

       168.   MillerCoors thanked AB for running Special Delivery and the related ads during

Super Bowl LIII, describing them as a “gift.” ECF 32-1; ECF 40-14.

       169.




       170.




       171.



       172.



       .

       173.




                                             22
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 23 of 48



V.    MillerCoors’s Unclean Hands

      A.

      174.



      175.



      176.



      177.



      178.




      179.



      180.



                                                                    .

      181.



      182.                          Pete Marino, MillerCoors’s Chief Public Affairs and

Communications Officer. ECF 160,       7:16–18.




                                      23
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 24 of 48



       183.



       B.

       184.   On February 6, 2019, Mr. Marino published a tweet stating that the Bud Light King

John Barley IV (and therefore Bud Light) was “devious” because Bud Light used corn syrup in

Bud Light Lime and Orange. Harrison Dec., Ex. 21.

       185.



       186.




       187.

                                   .

       188.

                               .

       189.

       190.   MillerCoors’s Code of Conduct states with regard to the use of social media, “BE

ACCURATE. Use good judgment and strive for accuracy. Cite sources when possible and correct

errors ASAP by posting a retraction.” ECF 164-15, p. 23.

       191.




                                             24
       Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 25 of 48



        C.

        192.   MillerCoors advertises that “not a single product here at MillerCoors ever uses high

fructose corn syrup, while a number of Anheuser-Busch products do.” ECF 119-2, at AB-MC

668.

        193.   This statement was published during the Super Bowl and was repeated in the Wall

Street Journal. Harrison Dec., Exs. 22–23.

        194.



        195.   Arnold Palmer Spiked Half & Half is listed on MillerCoors’s “Brand Nutritional

Data” webpage. ECF 160, 32:19–21; ECF 40-3, p. 1.

        196.   The “Ingredients” column for Arnold Palmer Spiked Half & Half on MillerCoors’s

“Brand Nutritional Data” webpage is blank. ECF 40-3, p. 1.

        197.



        D.

        198.   On February 8, 2019, Mr. Marino gave an interview with Cheddar, an on-line

program, about the Super Bowl. ECF 40-23.

        199.   In this interview, he stated that Bud Light was “probably” made with rice syrup.

ECF 40-23, 3:16–17; ECF 160, 70:1–15.

        200.   This interview was part of MillerCoors’s corporate strategy to respond to Bud

Light’s Super Bowl commercials. ECF 160, 184:6–9.

        201.




                                                25
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 26 of 48



       202.



       203.   Mr. Marino has not asked to correct his interview, which is still on-line, and he has

no plans to do so. ECF 160, 72:14–20.

       204.



       E.

       205.   MillerCoors claims today on its website that high fructose corn syrup is something

“nutritionists have called Public Health Enemy #1.” ECF 164-16, at MC 25327.

       206.   MillerCoors’s own retained expert Dr. John White has testified that a claim that

high fructose corn syrup is “Public Health Enemy #1” is false and lacks any scientific basis. ECF

159, 16:23–17:2; 134:17–21.

       207.   MillerCoors does not intend to correct or take down this statement. ECF 160, 45:7–

13.

       F.     MillerCoors’s Continued use of Corn Imagery

       208.   After the Bud Light Super Bowl advertisements, MillerCoors amended its website

to describe its ingredients in a different way than it had before the Super Bowl. Harrison Dec.,

Ex. 24, MillerCoors’s Response to Interrogatory No. 12.

       209.



       210.




                                               26
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 27 of 48



       G.     MillerCoors’s Ingredient Advertising

       211.   From 2014–2019, MillerCoors advertised on its website that corn syrup was an

“ingredient” in Miller Lite and Coors Light. ECF 40-1 through 40-5;                 .

       212.   Mr. Marino has admitted that this statement was intended to communicate “what

our products contain and what’s in them.” ECF 160, 140:13–20.

       213.




       H.

       214.

                                       .

       215.




                                             27
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 28 of 48



 216.



 217.




 218.



 219.




 220.




 221.



 222.




 223.



 224.




                                 28
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 29 of 48



       225.




       226.



       227.




       228.




       229.



       230.




       231.    The information included the exact hops blend used; the exact barley blend; the

ratio of rice to barley; the respective weights of each ingredient; and the volume of the batch. ECF

164-8, at MC 25397–98.

       232.




                                                29
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 30 of 48



 233.




 234.



 235.




 236.




 237.



 238.   Mr. Brooks is a former employee of Anheuser-Busch InBev




 239.




                                    30
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 31 of 48



 240.



            .

 241.



 242.




 243.




 244.




 245.




 246.



 247.




                                 31
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 32 of 48



       248.




       249.




       250.



       251.




VI.    Consumer Surveys Regarding Deception

       252.                                                                   .

       253.

       254.

       255.



       256.



       257.

       258.




                                        32
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 33 of 48



 259.

                                                 .

 260.




 261.



 262.




 263.




 264.



 265.




 266.



 267.




                                 33
    Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 34 of 48



      268.



      269.




      270.



      271.




      272.




      273.




      274.



      A.     Mountain Folk Survey

      275.   MillerCoors submitted a “Report of Yoram (Jerry) Wind” dated March 27, 2019

that attempted to demonstrate a likelihood of deception caused by AB’s Mountain Folk

commercial (“Mountain Folk Survey”). ECF 15.




                                          34
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 35 of 48



       276.   The Mountain Folk Survey included a question about corn syrup, which stated, in

part, “Being ‘made with’ corn syrup may mean a number of different things” (QF7b). ECF 15,

¶ 63; ECF 15-8, Appendix H-11.

       277.



       278.



       279.




       280.



       281.



       282.   The Mountain Folk Survey used a control stimulus that included a disclaimer

stating, “While corn syrup is used during the brewing of Miller Lite and Coors Light, there is NO

corn syrup in the Miller Light and Coors Light you drink.” ECF 15, ¶15 (emphasis in original);

Harrison Dec., Ex. 27.

       283.   Despite seeing this disclaimer, 63.9% of control group respondents chose the

response stating that “corn syrup is used only during the brewing process … but is not in the

Miller/Coors you drink” and 23.5% of those control group respondents chose the response stating

that “corn syrup is both used during the brewing process … and is in the Miller/Coors you drink.”

ECF 15, ¶ 81, Figure 5; ECF 15-12, Appendix L-2.




                                               35
        Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 36 of 48



         284.   The Mountain Folk Survey included a question about high fructose corn syrup

(QF8). ECF 15-8, Appendix H-11.

         285.   Neither the test group stimulus nor the control group stimulus in the Mountain Folk

Survey included the phrase “high fructose corn syrup.” ECF 15, ¶¶ 6, 13–16.

         286.   On behalf of AB, survey expert John Hauser analyzed the Mountain Folk Survey,

and his opinions were set forth in the “Declaration of John R. Hauser, SC.D.” dated April 28, 2019.

ECF 37.

         287.   Prof. Hauser found that the Mountain Folk Survey did not yield reliable results to

support Dr. Wind’s opinions; among other criticisms, he found that the survey design was prone

to generating demand artifacts throughout, biasing the conclusions in MillerCoors’s favor by

providing cues to as to the “correct” answer from MillerCoors’s perspective. ECF 37, ¶ 18.

         288.   Prof. Hauser found that the Mountain Folk Survey lacked proper filter questions,

included persistent and unnatural probing, and instructed respondents what to believe. ECF 37,

¶ 18.

         289.   Prof. Hauser stated that Dr. Wind’s “key measure,” based on the closed-ended

question of QF7b regarding “made with corn syrup,” mischaracterized the respondent’s prior

answer; suggests to respondents that there may be ambiguity in the meaning of “made with”;

improperly provided the respondents with cues to the “correct” response; led respondents to

disproportionately select that “correct” response; and merely reflected phrase recognition, not

consumer understanding. ECF 37, ¶¶ 18, 21, 30.

         290.   Prof. Hauser stated that Dr. Wind’s report’s identification of two disclaimers, but

reporting data as to only one, as well as references to three videos but data as to only two, indicates

the existence of unreported data. ECF 37, ¶¶ 18, 41–42.




                                                  36
        Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 37 of 48



         291.   Prof. Hauser stated that Dr. Wind’s closed-ended question about corn syrup and

high fructose corn syrup induced a demand artifact that led some respondents to indicate that the

ad “says, suggests, or implies” that corn syrup and high fructose corn syrup are the same. ECF 37,

¶¶ 43, 46.

         292.   Prior to answering question QF8 in the Mountain Folk Survey, only 1.3% of all

control group respondents and only 1.4% of test group respondents mentioned the word “fructose”

in response to an open-ended question. ECF 37, ¶¶ 43, 46.

         293.   Prof. Hauser stated that question QF8 in the Mountain Folk Survey specifically

introduced the idea of a relationship between corn syrup and high fructose corn syrup. ECF 37,

¶ 44.

         B.     Special Delivery Survey

         294.




         295.




         296.



         297.



         298.




                                               37
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 38 of 48



 299.



 300.




 301.




 302.




 303.




 304.




                                 38
      Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 39 of 48



       305.




       306.




       C.      AB’s Packaging Survey

       307.    On behalf of AB, survey expert Phil Johnson of JJG Group LLC conducted an

online consumer survey titled “A Study of Perceptions of the Bud Light Packaging” (“Packaging

Survey”). ECF 168.

       308.    The survey was conducted between May 30, 2019 and June 3, 2019 and was

presented to the court in ECF 65; it has now been formalized and reported in Mr. Johnson’s expert

report served on October 2, 2019. ECF 168, ¶¶ 8, 11.

       309.    The Packaging Survey included 625 respondents and used a “test” cell and

“control” cell and used two stimuli: (1) a “test package” consisting of front and side panels of the

Bud Light 12-pack packaging bearing the “No Corn Syrup” depiction; and (2) a “control package”

showing the same packaging, but with the “No Corn Syrup” depiction redacted. ECF 168, ¶¶ 11,

15.

       310.    311 respondents saw the test package bearing the “No Corn Syrup” language; 314

respondents saw the control package without the corn syrup language; and no respondent saw both

packages. ECF 168, ¶ 17.

       311.    The Johnson Packaging Survey respondents were screened, and quality control and

security measures were used. ECF 168, ¶¶ 18–27.




                                                39
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 40 of 48



       312.    The survey respondents were allowed to view the stimuli for as long as they chose

to do so, with a minimum of 10 seconds. ECF 168, ¶ 30.

       313.    The survey respondents were instructed to look at the stimuli as they would if they

were considering buying beer at a liquor store, grocery store, or other retailer that sold beer. ECF

168, ¶ 29.

       314.    The survey respondents were asked an open-ended question about the “main

message” of the stimuli (Q2a). ECF 168, ¶ 32.

       315.    The survey respondents were asked an open-ended follow-up question about what

else the packaging may “say or suggest …” (Q2b). ECF 168, ¶ 32.

       316.    The survey respondents were asked an open-ended question about “what brand of

beer was in the package you looked at” (Q2c). ECF 168, ¶ 32.

       317.    The survey respondents were asked a closed-ended question whether the package

may “say or suggest something about any other brand or brands of beer” (Q3a). ECF 168, ¶ 33.

       318.    The survey respondents who answered yes to Q3a about “other brand or brands”

were asked an open-ended question requesting them to identify the brand(s) of beer the packaging

said something about (Q3b), and they were then asked an open-ended follow-up question asking

for “any other” brands (Q3c). ECF 168, ¶ 33.

       319.    The respondents who identified “other brand(s)” in response to Q3b or Q3c were

then asked an open-ended question, “What did the package say or suggest about [those brand(s)]?”

(Q3d), and then an open-ended follow-up question, “What else, if anything, did it say or suggest

about [those brand(s)]?” (Q3e). ECF 168, ¶ 33.

       320.    The respondents who chose “no specific brand” in response to Q3b about “other

brands” were asked, “What did the package say or suggest about other brands of beer?” (Q3f), and




                                                40
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 41 of 48



then an open-ended follow-up question, “What else, if anything, did it say or suggest about other

brands of beer?” (Q3g). ECF 168, ¶ 33.

       321.    The Packaging Survey showed that 64% of test cell respondents and 60% of control

cell respondents reported that the main message conveyed by the Bud Light secondary packaging

is the ingredients. ECF 168, ¶ 40.

       322.    No respondents identified Miller Lite or Coors Light in response to the main

message questions. ECF 168, ¶ 41.

       323.    72% of the test cell respondents and 77% of the control cell respondents said that

the packaging did not say or suggest anything about other brands of beer; only 21% of the test cell

respondents and 18% of the control cell respondents said that the packaging did say or suggest

anything about another brand. ECF 168, ¶ 43.

       324.    Only one test cell respondent identified Miller Lite or Coors Light and only five

control cell respondents (the group who saw the stimulus without “corn syrup” statements)

identified Miller Lite or Coors Light, and only two of those control cell respondents took away a

message relating to corn syrup and Miller Lite or Coors Light. ECF 168, ¶¶ 46–48.

       325.    The Packaging Survey showed that the Bud Light secondary packaging at issue

primarily conveys a message about what is in Bud Light. ECF 168, ¶¶ 49–50.

       326.    The Packaging Survey showed that the Bud Light secondary packaging at issue

does not convey a significant level of false or misleading information with respect to any other

brands of beer, including Miller Lite and Coors Light. ECF 168, ¶ 51.

       327.    The Packaging Survey showed that the Bud Light secondary packaging at issue is

not inherently comparative and does not lead light beer consumers to believe that corn syrup is

contained in the final Miller Lite or Coors Light products. ECF 168, ¶¶ 52–53.




                                                41
     Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 42 of 48



      328.   MillerCoors did not submit a consumer survey using the Bud Light secondary

packaging as a stimulus. ECF 149; ECF 168, ¶ 65; ECF 167, 72:11–13.

      D.     Dr. Wind’s “Materiality” or Preference Survey

      329.




      330.



      331.



      332.



      333.

      334.

      335.

      336.



      337.



      338.




                                            42
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 43 of 48



 339.




 340.

 341.




 342.



 343.



 344.



 345.



 346.




 347.



 348.




                                 43
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 44 of 48



 349.



 350.



 351.



 352.




 353.




 354.



 355.




 356.




                                 44
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 45 of 48



 357.



 358.



 359.




 360.




 361.



 362.




 363.



 364.



 365.




                                 45
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 46 of 48



 366.




 367.




 368.




 369.




 370.




 371.




                                 46
       Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 47 of 48



VII.    Only Outside Brewing Expert Opines that Corn Syrup is In the Final Products of
        Miller Lite and Coors Light

        372.




        373.




        374.   Dr. White, MillerCoors’s retained outside expert, testified that he was not an expert

in                brewing. ECF 159, 89:24, 173:5–7.

        375.   The only independent outside expert who is a brewing chemist is Brett Taubman,

who opines that corn syrup is in the final products of Miller Lite and Coors Light. ECF 164-25.



Dated: October 22, 2019                                      Respectfully submitted,

                                                             GODFREY & KAHN, S.C.

                                                             By: s/Kendall W. Harrison
                                                             Kendall W. Harrison
                                                             Jennifer L. Gregor
                                                             One East Main St., Suite 500
                                                             Madison, WI, 53703
                                                             Phone: (608) 284-2627
                                                             Fax: (608) 257-0609
                                                             kharrison@gklaw.com
                                                             jgregor@gklaw.com




                                                47
Case: 3:19-cv-00218-wmc Document #: 197 Filed: 10/24/19 Page 48 of 48



                                           DOWD BENNETT LLP
                                           James F. Bennett
                                           Megan S. Heinsz
                                           Matthew K. Crane
                                           Adam J. Simon
                                           7733 Forsyth Blvd., Suite 1900
                                           St. Louis, Missouri 63105
                                           Phone: (314) 889-7300
                                           Fax: (314) 863-2111
                                           jbennett@dowdbennett.com
                                           mheinsz@dowdbennett.com
                                           mcrane@dowdbennett.com
                                           asimon@dowdbennett.com

                                           ULMER & BERNE LLP
                                           Thomas M. Williams
                                           500 W. Madison St., Suite 3600
                                           Chicago, IL 60661
                                           Phone: (312) 658-6556
                                           twilliams@ulmer.com

                                           Attorneys for Anheuser-Busch
                                           Companies, LLC




                                 48
